Exhibit Investor Update – October 8, References in this update to “Air Group,” “Company,” “we,” “us,” and “our” refer to Alaska Air Group, Inc. and its subsidiaries, unless otherwise specified. This update includes forecasted operational and financial information for our subsidiaries Alaska Airlines, Inc. (Alaska) and Horizon Air Industries, Inc. (Horizon).Our disclosure of operating cost per available seat mile, excluding fuel and other items, provides us (and may provide investors) with the ability to measure and monitor our performance without these items.The most directly comparable GAAP measure is total operating expense per available seat mile.However, due to the large fluctuations in fuel prices, we are unable to predict total operating expense for any future period with any degree of certainty. In addition, we believe the disclosure of fuel expense on an economic basis is useful to investors in evaluating our ongoing operational performance. Please see the cautionary statement under “Forward-Looking Information.” We are providing unaudited information about fuel price movements and the impact of our hedging program on our financial results.Management believes it is useful to compare results between periods on an “economic basis.” Economic fuel expense is defined as the raw or “into-plane” fuel cost less any cash we receive from hedge counterparties for hedges that settle during the period, offset by the recognition of premiums originally paid for those hedges that settle during the period.Economic fuel expense more closely approximates the net cash outflow associated with purchasing fuel for our operation. Forward-Looking Information This update contains forward-looking statements subject to the safe harbor protection provided by Section 27A of the Securities Act of 1933, as amended, Section 21E of the Securities Exchange Act of 1934, as amended, and the Private Securities Litigation Reform Act of 1995. These statements relate to future events and involve known and unknown risks and uncertainties that may cause actual outcomes to be materially different from those indicated by any forward-looking statements.For a comprehensive discussion of potential risk factors, see Item1A of the Company’s Annual Report on Form 10-K for the year ended December31, 2008.Some of these risks include current economic conditions, increases in operating costs including fuel, competition, labor costs and relations, our significant indebtedness, inability to meet cost reduction goals, terrorist attacks, seasonal fluctuations in our financial results, an aircraft accident, laws and regulations, and government fees and taxes.All of the forward-looking statements are qualified in their entirety by reference to the risk factors discussed therein. We operate in a continually changing business environment, and new risk factors emerge from time to time. Management cannot predict such new risk factors, nor can it assess the impact, if any, of such new risk factors on our business or events described in any forward-looking statements. We expressly disclaim any obligation to publicly update or revise any forward-looking statements after the date of this report to conform them to actual results. Over time, our actual results, performance or achievements will likely differ from the anticipated results, performance or achievements that are expressed or implied by our forward-looking statements, and such differences might be significant and materially adverse. AIR GROUP – CONSOLIDATED September 2009 Statistics September 2009 Change Y-O-Y QTD 2009 Change Y-O-Y Capacity (ASMs in millions)* 2,132 (1.5 )% 6,952 (4.1 )% Traffic (RPMs in millions) 1,649 1.1 % 5,685 (0.8 )% Revenue passengers (000s) 1,791 (4.7 )% 6,055 (7.1 )% Load factor 77.3 % 2.0 pts 81.8 % 2.7 pts * Capacity includes Alaska mainline operations, Horizon brand flying, and CPA flying with Horizon only. Actual revenue and fuel cost information is not yet available for September.However, information for the first two months of the third quarter, as previously disclosed, is as follows: July and August 2009 Change Y-O-Y RASM (cents)* 14.31 (0.6 )% Passenger RASM (cents)* 13.19 (2.4 )% Economic fuel expense/gal. $ 2.13 (39.5 )% * RASM and Passenger RASM were favorably impacted by first bag fee revenue of approximately $15.7 million for the first two months of the third quarter (first bag fee was effective July 7, 2009).Given the seasonally high passenger count for July and August, this amount is in line with our previously disclosed estimate of $70 million in incremental annual revenue.
